        Case 3:19-cv-04238-MMC Document 336 Filed 11/20/20 Page 1 of 6



1    Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
2    BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
3    San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
4    Facsimile: +1 415 576 3099

5    Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
6    BAKER & McKENZIE LLP
     600 Hansen Way
7    Palo Alto, CA 94304
     Telephone: +1 650 856 2400
8    Facsimile: +1 650 856 9299

9    Attorneys for Defendants,
     VADE SECURE, INCORPORATED and
10   VADE SECURE SASU
     [Additional counsel listed on signature page]
11
                                  UNITED STATES DISTRICT COURT
12
                 NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
13
     PROOFPOINT, INC.; CLOUDMARK                             Case No. 3:19-cv-04238-MMC-RMI
14
     LLC,
                                                             Date Action Filed: July 23, 2019
15
                           Plaintiffs,                       DEFENDANTS VADE SECURE,
16          v.                                               INCORPORATED AND VADE
                                                             SECURE SASU’S ADMINISTRATIVE
17   VADE SECURE, INCORPORATED;                              MOTION TO FILE UNDER SEAL
18   VADE SECURE SASU; OLIVIER
     LEMARIÉ,
19
                           Defendants.
20

21

22

23

24

25

26

27

28

                                                                              Case No. 3:19-cv-04238-MMC-RMI
                                               VADE DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
           Case 3:19-cv-04238-MMC Document 336 Filed 11/20/20 Page 2 of 6



1            Pursuant to Civil Local Rules 7-11 and 79-5, Defendants, Vade Secure, Incorporated and

2    Vade Secure SASU (collectively, “Vade Defendants”), hereby move the Court to seal certain

3    appendices attached to Vade Defendants’ Certification of Georges Lotigier Pursuant to Court Order

4    (ECF No. 334) (the “Lotigier Certification”). This motion is based upon the positions below, the

5    Declaration of Bart Rankin filed herewith, and such other and further evidence and argument as may

6    be presented at any hearing on this Motion.

7    I.      INTRODUCTION

8            Pursuant to Civil Local Rules 7-11 and 79-5 of the United States District Court for the

9    Northern District of California, Vade Defendants hereby submit this supplemental administrative

10   motion to file under seal certain appendices attached to the Lotigier Certification.

11           Certain appendices attached to the Lotigier Certification contain, discuss, or relate to Vade

12   Defendants’ business-confidential information, including information designated as “Highly

13   Confidential – Attorneys’ Eyes Only,” qualifying for protection under Federal Rule of Civil

14   Procedure 26(c).

15
              Document(s) Containing Confidential Information                       Designating Party and
16                                                                                        Location of
                                                                                          Information
17    Appendix A to the Certification of Georges Lotigier Pursuant to               Vade Defendants
      Court Order (ECF No. 334)                                                     Appendix A to the
18                                                                                  Certification of Georges
      Basis for Filing Under Seal: Contains, references, or relates to Vade         Lotigier Pursuant to
19    Defendants’ business-confidential information (i.e., listing of source        Court Order (ECF No.
      code file/repository names), and would cause competitive harm to              334)
20    Vade Defendants if released to the public.
      Appendix B to the Certification of Georges Lotigier Pursuant to Court         Vade Defendants
21    Order (ECF No. 334)                                                           Appendix B to the
                                                                                    Certification of Georges
22    Basis for Filing Under Seal: Contains, references, or relates to Vade         Lotigier Pursuant to
      Defendants’ business-confidential information (i.e., listing of source        Court Order (ECF No.
23    code file/repository names), and would cause competitive harm to              334)
      Vade Defendants if released to the public.
24
     II.     ARGUMENT
25
             A.     Sealing is Necessary to Protect Defendants’ Business-Confidential Information.
26
             In Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006), the Ninth
27
     Circuit established standards governing sealing requests.          Records attached to nondispositive
28
                                                         1
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                   VADE DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
          Case 3:19-cv-04238-MMC Document 336 Filed 11/20/20 Page 3 of 6



1    motions are not subject to the strong presumption of access. Id. at 1179. Because the documents

2    attached to nondispositive motions “are often unrelated, or only tangentially related, to the

3    underlying cause of action,” parties moving to seal must meet the lower “good cause” standard of

4    Rule 26(c) of the Federal Rules of Civil Procedure. Id. at 1179–80 (internal quotation marks

5    omitted). The “good cause” standard requires a “particularized showing” that “specific prejudice or

6    harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors

7    Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (internal quotation marks omitted); see Fed. R. Civ.

8    P. 26(c).

9           Here, Vade Defendants can establish good cause for sealing their business-confidential

10   information. In VIA Techs., Inc. v. Asus Comput. Int’l, the court found good cause for sealing

11   portions of documents because they contained the defendants’ “confidential business information”

12   discussing the design of products accused of allegedly misappropriating trade secrets. No. 14-cv-

13   03586-BLF, 2017 U.S. Dist. LEXIS 107268, at *3 (N.D. Cal. July 11, 2017). Similarly, and as set

14   forth in the Rankin Declaration in Support of Vade Defendants’ Motion to Seal, Vade Defendants

15   seek to seal certain appendices attached to the Lotigier Certification pertaining to Vade Defendants’

16   business-confidential information discussing products, product development, and highly confidential

17   source code. Rankin Decl. ¶ 3. If disclosed to the public, Vade Defendants’ business-confidential

18   information and highly confidential source code would be of particular interests to Vade Defendants’

19   competitors, and Vade Defendants would therefore suffer competitive harm. Dynetix Design Sols.,

20   Inc. v. Synopsys Inc., No. C 11-CV-05973 PSG, 2013 U.S. Dist. LEXIS 73436, at *4 (N.D. Cal. May

21   23, 2013) (granting request to seal portions of a document referencing source code and holding that

22   “[p]roprietary source code is presumed to be sealable”); see also Apple, Inc. v. Samsung Elecs. Co.,

23   No. 11-CV-01846-LHK, 2012 U.S. Dist. LEXIS 176248, at *19 (N.D. Cal. Dec. 10, 2012).

24          B.      Sealing is Necessary to Protect Vade’s Information.

25          Local Rule 79-5 states that the Court may issue an order to file a document under seal if the

26   requesting party demonstrates: (1) the document, or portions thereof, is “privileged or . . . otherwise

27   entitled to protection under the law” and (2) the request is “narrowly tailored.” Here, certain

28   appendices attached to the Lotigier Certification contain or are based on information designated as
                                                        2
                                                                                Case No. 3:19-cv-04238-MMC-RMI
                                                 VADE DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
            Case 3:19-cv-04238-MMC Document 336 Filed 11/20/20 Page 4 of 6



1    highly confidential by Vade Defendants. As such, these portions are appropriate for sealing, and

2    Vade Defendants’ requests are narrowly tailored.

3    III.     CONCLUSION

4             In sum, Vade Defendants’ request is narrowly tailored to address only certain appendices

5    attached to the Lotigier Certification that correspond to, discuss, or relate to Vade Defendants’

6    business-confidential information. All other exhibits and evidence will remain fully accessible.

7    Thus, Vade Defendants request that the Court grant their administrative motion.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                               Case No. 3:19-cv-04238-MMC-RMI
                                                VADE DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:19-cv-04238-MMC Document 336 Filed 11/20/20 Page 5 of 6



1    Dated: November 20, 2020                   BAKER & McKENZIE LLP

2
                                                By: /s/ Bart Rankin
3
                                                Colin H. Murray (SBN 159142)
4                                                colin.murray@bakermckenzie.com
                                                BAKER & McKENZIE LLP
5                                               Two Embarcadero Center, 11th Floor
                                                San Francisco, CA 94111-3802
6                                               Telephone:    +1 415 576 3000
                                                Facsimile:    +1 415 576 3099
7
                                                Danielle L. Benecke (SBN 314896)
8                                                danielle.benecke@bakermckenzie.com
                                                BAKER & McKENZIE LLP
9                                               600 Hansen Way
                                                Palo Alto, CA 94304
10                                              Telephone:    +1 650 856 2400
                                                Facsimile:    +1 650 856 9299
11
                                                Jay F. Utley (Admitted Pro Hac Vice)
12                                               jay.utley@bakermckenzie.com
                                                Bart Rankin (Admitted Pro Hac Vice)
13                                               bart.rankin@bakermckenzie.com
                                                Mackenzie M. Rankin (Admitted Pro Hac Vice)
14                                               mackenzie.Rankin@bakermckenzie.com
                                                John G. Flaim (Admitted Pro Hac Vice)
15                                               john.flaim@bakermckenzie.com
                                                Chaoxuan Liu (Admitted Pro Hac Vice)
16                                               charles.liu@bakermckenzie.com
                                                Mark Ratway (Admitted Pro Hac Vice)
17                                               mark.ratway@bakermckenzie.com
                                                BAKER & McKENZIE LLP
18                                              1900 North Pearl Street, Suite 1500
                                                Dallas, Texas 75201
19                                              Telephone:     +1 214 978 3000
                                                Facsimile:     +1 214 978 3099
20
                                                Shima S. Roy
21                                               shima.roy@bakermckenzie.com
                                                BAKER & McKENZIE LLP
22                                              300 East Randolph Street, Suite 5000
                                                Chicago, Illinois 60601
23                                              Telephone:     +1 312 861 8000
                                                Facsimile:     +1 312 861 2899
24

25

26

27

28
                                            4
                                                                     Case No. 3:19-cv-04238-MMC-RMI
                                      VADE DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     Case 3:19-cv-04238-MMC Document 336 Filed 11/20/20 Page 6 of 6



1                                           Alexander Brauer (appearance pro hac vice)
                                            TX SBN 24038780
2                                           abrauer@baileybrauer.com
                                            BAILEY BRAUER PLLC
3                                           8350 N. Central Expressway
                                            Suite 650
4                                           Dallas, Texas 75206
                                            Telephone: (214) 360-7433
5                                           Facsimile: (214) 360-7435

6                                           Attorneys for Defendants,
                                            Vade Secure, Incorporated and Vade Secure SASU
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        5
                                                                 Case No. 3:19-cv-04238-MMC-RMI
                                  VADE DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
